Title: To James Madison from Alexander J. Dallas, 14 March 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        
                            14 March, 1816
                        
                    
                    Mr. Dallas respectfully states to the President that Mr. William Gamble has been appointed by the Secretary of War to receive from the British commander a surrender of Fort Michilimackinac, and Mr. Gamble is ready to proceed to the execution of his trust.
                    Mr. Dallas recommends, also, that Mr. Gamble should be appointed collector at Michilimackinac.
                    Mr. Abbot, who was formerly collector, has not made any communication to the Treasury Department since August last, and such representations have been made as render his continuance in office inexpedient.
                